On Petition for a Rehearing. (Filed January 12, 1917.)
Bruce, Ch. J.
A petition for a rehearing has been filed, which first states that the court erred as to the time when the notice of cancelation was served. This matter, however, we deem to be immaterial, as it is conceded, or at least conclusively proved, that there was a judgment which canceled the contract, and that 'judgment would be controlling.
It is, however, also urged that as the plaintiff asks for judgment for the indebtedness which is evidenced by the International Harvester Company note as well as for a foreclosure of its chattel mortgage, it is at any rate entitled to a judgment for the amount of such note.
In this contention counsel is no doubt correct. Moher v. Rasmusson, 12 N. D. 71, 95 N. W. 152; Avery Mfg. Co. v. Crumb, 14 N. D. 57, 103 N. W. 410. The judgment heretofore ordered to be entered there*119for is hereby modified and the judgment of the District Court is reversed and the cause is remanded with directions to enter judgment for the plaintiff and against the defendant for the sum of $255, with inter■est from October 27, 1911, to October 1st, 1912, at the rate of 8 per cent per annum, and after the said first day of October, ,1912, at the rate of 10 per cent per annum, together with the costs of the action in the District Court, but dismissing the action in all other respects. Plaintiff, however, will recover no costs or disbursements upon this .appeal as the controversy here was over the chattel mortgages and the lien thereof rather than over the promissory note.